Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an amendment application received 08/05/2022. In the amendment, no claim has been amended. Claims 38-40 have been added as new claims. Claims 9-19, 26-27, 29-30 and 32-37 remain original. 
For this Office Action, claims 9-19, 26-27, 29-30 and 32-40 have been received for consideration and have been examined. 
Response to Arguments
Claim rejections under 35 USC § 103
	Applicant’s remarks regarding claim rejections under 35 USC § 103 have been reviewed, and have been summarized as follows:
The Office alleges that one of ordinary skill would have modified the Brandenburg manifest file to include various individual elements from Winograd and Bradley. However, one of ordinary skill in the art would not have been motivated to modify the Brandenburg manifest file to include the embedded watermark with compliance rules of Winograd, or the policies of Bradley, because those licenses/access rights are verified in Brandenburg by a separate DRM server before the client device can access the manifest file – it would be redundant, and too late, to include those rules/policies in the manifest file, as they would have already been used/verified by the time the client can actually use the manifest file … As a result, one of ordinary skill in the art would have understood that there would be no need to include any licenses/access rights information in the manifest file, as those would have already been verified by the DRM server before the client device can use the manifest file anyway. There is no suggestion in Brandenburg that the client device should be trusted to verify its own license/access rights, redundantly after those same rights were already verified prior to the client device receiving or accessing the manifest file. Rather, Brandenburg proposes its digital rights management system while stating that it is "an important responsibility of a content distributor [] to make sure that it only delivers content to those users who have obtained the rights to access it." Brandenburg, [0006]. Thus, one of ordinary skill in the art would not have been motivated to modify the Brandenburg system to shift the verification to the user device. Additionally, the proposed combination would result in redundancy with no added benefit.
Examiner’s Response
	Examiner has reviewed applicant’s remarks, however, they are not persuasive. Primarily applicant argues that one of the ordinary skill in the art would not be motivated to modify the Brandenburg manifest file to include the embedded watermark with compliance rules of Winograd, examiner respectfully disagree. In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, examiner notes that it is a method claim which recites steps of:
“receiving, by a computing device and from a user device, a request”, “generating, based on the request, a manifest file …, wherein the manifest file comprises: [plurality of data]”; and “sending the manifest file to the user device”. 
Primary reference of Brandenburg discloses a manifest file comprising plurality of information such as DRM identification information, content keys [claimed decryption keys], segment locators, segment identifiers, type of segment etc. (See Brandenburg Figures 2, 4, 6, 8 and corresponding paragraphs for these figures for details for the manifest file). 
Since Brandenburg already discloses a manifest file comprising plurality of information, Brandenburg fails to specifically disclose the DRM authentication values which can be used for a plurality of segments of the content item, however, secondary reference of Winograd discloses ‘segment hash values’ of the contents which are construed as authentication values which can be incorporated into Brandenburg’s manifest file by an ordinary skill in the art before the effective filing date of the claimed invention. Examiner would like to note that the ‘method steps’ are merely generating a manifest file based on the request for the content item which contains specific types of data. The specific types of data is only a description of the data stored in the memory. Therefore it is non-functional because it is not functionally related to any of the method steps recited in the claim. 
	Additionally, Examiner respectfully disagree with Applicant’s notion that “it would be redundant, and too late, to include those rules/policies in the manifest file, as they would have already been used/verified by the time the client can actually use the manifest file”. One of the ordinary skill in the art would be motivated to add the authentication values in the manifest file to enforce extra security for the content at the user device when the content is being accessed at the user device. 
	Based on above explanation, examiner believe that the combination of cited reference would render similar results as being claimed by the instant claims. Therefore, the rejection has been maintained. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15, 32-33, 35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al., (US20160198202A1) in view of Winograd et al., (US20120072730A1) and further in view of Bradley., (US20080172718A1).
Regarding claim 9, Brandenburg discloses:
A method comprising: 
receiving, by a computing device (See FIG. 1A; i.e., DRM Server 130) and from a user device (See FIG. 1A; i.e. a client 102/content processing device 104), a request (i.e., client request to access content item such as selecting a video to buy) of a content item (See FIG. 1B; i.e. segments 140/150, 142/152, 146 & 148) ([0123] The process may start by a consumer selecting a video (step 302). For example, the customer may buy a content item or a content collection, e.g. (personalized) video title, via a website of a content provide; [0124] In response, the client may first check whether the customer is still entitled to access the content item or content collection. To that end, the client may send a message to the DRM module (step 304) [which is part of DRM Server 130]. The message may include a content identifier (content ID) and DRM identification information (DRM ID), which are forwarded by the DRM module [which is part of client 102/content processing device 104] in a content access request message (DRM request) to the DRM server (step 306)); 
generating, based on the request (See [0089] i.e., the client provided with a manifest file when the client requests content segments from one or more delivery nodes), 
generating, based on the request (See [0089] i.e., the client provided with a manifest file when the client requests content segments from one or more delivery nodes), 
a manifest file (See FIG. 2, 4, 6 and 8; [0078]) for the content item ([0078] When requesting a particular content item, the content provider or the delivery node may provide the client with a manifest file … the term “manifest file” may generally refer to a special data structure, which may comprise segment identifiers (descriptors) identifying the segments forming a content item; [0089] When a user of the content processing device activates the client to request (part of) a segmented content item, the client may be provided with a manifest file; [0099] The first and second segmented content item are defined by a first and second manifest file 158 respectively, wherein each manifest file may comprise segment identifiers and segment play-out information);
wherein the manifest file comprises:
a plurality of decryption keys (See [0025] & [0152-0153] i.e., decryption keys for decryption the segments) for the plurality of segments of the content item ([0018] the manifest file comprises key information for enabling decryption of encrypted segments, wherein the key information is linked to the manifest file. As this key information is only provided to, and/or can only be used by a requesting content processing device when it is authorized to access the content, effective protection of segmented content defined in a manifest file is provided; [0025] Here the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved; [0112] the key information in the manifest file enables a flexible DRM system for HAS and may comprise (encrypted) content keys for decrypting segments ... Various embodiments of a manifest file comprising key information for enabling decryption of segments referred to in the manifest file; Also see [0152-0153]); and 
sending the manifest file to the user device ([0124] On the basis of the content ID, the DRM ID and/or further validation information (e.g. user- or device ID, password, tokens, etc.), the DRM server may check whether the license of the consumer is still valid. If that is the case, the DRM server may send a manifest file back to the DRM module (step 308) [the DRM module is part of the client 102 in a content processing device 104; See FIG. 1A [0138] In response the delivery node may send a manifest file associated with content item or content collection back to the client (step 506)).
Brandenburg fails to disclose:
the manifest file comprising: a plurality of digital rights management (DRM) authentication values for a plurality of segments of the content item; indicated use of the content item; one or more policies for controlling the indicated use of the content item by the user device, and one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item, and after enforcing the one or more policies, authenticate the plurality of segments of the content item.
However, Winograd discloses:
	a plurality of digital rights management (DRM) authentication values ([0082] i.e., segmented hash values for the content) for a plurality of segments of the content item ([0082] Content authentication can be quickly and securely carried out using one-way cryptographic hash function … During the watermark extraction process on a newly imported file, a hash value is calculated and saved together with the extraction results, as depicted in FIG. 2, steps 204 to 210 … If the newly computed values match the stored hash values, the content is deemed to be authentic and, therefore, the associated extraction information can be used to effect any applicable enforcement actions; [0083] In some embodiments, the content authentication information (e.g., a hash value) is produced (e.g. at step 204 in FIG. 2) when the content is in encrypted format. This way, when content authentication is conducted (e.g., at step 212 in FIG. 2), there is no need to decrypt the content before verifying the content's authenticity. Therefore, at the moment of content use, the disclosed embodiments only require the generation of the content authentication information (e.g., a hash value) rather than undertaking a full watermark extraction operation; [0101] authentication of one or more portions of a content is enabled by utilizing segmented hash values. In particular, the content is divided into segments of a particular size (e.g., 10 seconds in time or 1 MB in size) and a hash value is generated for each content segment and stored together with the corresponding watermark extraction record. This way, a content may be authenticated in smaller units according to the granularity of content segments with the calculated hash values);
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Brandenburg reference and enforce content segment authentication at the user content handling device, as disclosed by Winograd.
	The motivation to enforce content segment authentication at the user content handling device is to prevent misuse of copyrighted content such as audio, video, images, and the like.
The combination of Brandenburg and Winograd fails to disclose:
	indicated use of the content item; one or more policies for controlling the indicated use of the content item by the user device, and one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item, and after enforcing the one or more policies, authenticate the plurality of segments of the content item.
However, Bradley discloses:
	indicated use (See [0050] ]; i.e., to rent or purchase (e.g., movies, software, and/or the like)) of the content item ([0050] In one embodiment, consumers can choose the content they want to rent or purchase. For example, rental content may be less expensive than for-purchase content, but access to the rental content might expire after a fixed period of time);
	one or more policies for controlling the indicated use of the content item by the user device ([0051] For example, a video store may package a piece of content with additional material as defined by a policy. For example, commercials can be provided in separate fragments driven by a policy that specifies that purchasers who choose not to pay an additional premium must download the content with the commercials and assemble them within the content. Similarly, a policy for renters might define an expiration date after which the content will not be available without renewal of the rental contract or purchase. To implement such a business model, a policy could be included in the manifest associated with the content that requires the user to obtain a valid DRM license in order to access the content … Such a license could be used by a digital rights management engine (such as that described in the '693 application) running on the downloader's system to enforce [policies] the expiration date, viewing of commercials, and/or other rules associated with access to or other use of the content), and 
one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item ([0055] Upon obtaining the content fragments, the user's DRM engine would control their decryption, e.g., using the decryption key contained in or referenced by the DRM license (9050). The DRM engine would also enforce any other rules or constraints specified in the DRM license, additional non-limiting examples of which can be found in the '693 application. Thus, in this example, the policy specified in the manifest mandates a temporal ordering of the fragments (e.g., first the license fragment is obtained, then any required commercials, then the content), while the DRM engine controls decryption and enforcement of any other requirements specified in the DRM license (e.g., an expiration date after which the content can no longer be viewed)), and 
after enforcing the one or more policies (i.e., Example policy shown under [0031] depicts that fragment validation is occurring using hash value after enforcing distribution policy for the content), authenticate the plurality of segments (i.e., fragments of the digital content using hash value) of the content item ([0031] an XML description of policy related to a piece of content as a whole and/or to a specific content fragment might include: a distribution (authentication) policy … an authorization policy in which an attribute of a fragment is required by the policy and must be verified; 
    PNG
    media_image1.png
    391
    459
    media_image1.png
    Greyscale
 
[0033] Referring back to the example policy shown above, the integrity policy indicates that fragments can be received in any order, and that validation is to be performed on a fragment-by-fragment basis; [0034] the policy also specifies an integrity policy that is to be used in validating certain individual fragments. For example, the <IntegrityPolicy/> field associated with the fragment “F1” might indicate that the fragment needs to be validated using a hash, a digital signature, and/or the like).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandenburg and Winograd references and include a system for facilitating the distribution and management of fragmented content through a manifest file which includes enforcement policies for a content at a user device, as disclosed by Bradley.
The motivation to include such as system is to efficiently and effectively enforce restrictions of media content items using digital rights management (DRM) technology.
In addition, with respect to “enforce the one or more policies for the indicated use of the content item, and after enforcing the one or more policies, authenticate the plurality of segments of the content item”, it is an intended use of one or more executable instructions and does not have patentable weight. According to MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Regarding claim 10, the combination of Brandenburg, Winograd and Bradley discloses:
	The method of claim 9, further comprising:
generating a digital signature for a linear origin of the content item, wherein the content item is on a stream; and storing the digital signature in the manifest file (Brandenburg: [0078] When requesting a particular content item, the content provider or the delivery node may provide the client with a manifest file (also known as a Media Presentation Description or MPD for MPEG-DASH or M3U8 playlist for Apple HTTP Live Streaming). Here, the term “manifest file” may generally refer to a special data structure, which may comprise segment identifiers (descriptors) identifying the segments forming a content item, e.g. a video title, and segment play-out information for determining the temporal relation between the segments and/or the temporal relation of data (e.g. video frames) within a segment).
Regarding claim 11, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, wherein each segment, of the plurality of segments, corresponds to a different group of pictures of the content item (Brandenburg: [0020] the invention provides a flexible DRM scheme that allows both delivery of conventional segmented content items and “personalized” content collections. Content collections may be formed by creating a manifest file that identifies segments which belong to different content items and which are stored in the network. The segments identified in the manifest file may be selected on the basis of user data associated with the content processing device).
Regarding claim 12, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, wherein each segment, of the plurality of segments, corresponds to a different frame of the content item (Brandenburg: [0183] The present invention may also be applied to segments that relate to spatial content in a video. In spatially segmented video content, video frames in an (original) video file are spatially subdivided into video tiles. The temporal sequence of a tile of a certain spatial position may be stored as a segment. A tiled or spatially segmented video is schematically depicted in FIG. 10. Frames of a video 1002 may for example be subdivided into 4×4 tiles 1004, wherein each tile is related to a certain spatial position in the frame of the original video. Different users may have different rights for accessing the tiles. For example one user may only have the rights to access the four centre tiles 1006 while another user may have the rights to all 16 tiles).
Regarding claim 13, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, wherein the plurality of DRM authentication values comprises, for each segment, of the plurality of segments, one of a key-based checksum value or a digital signature for the segment (Winograd: [0101] authentication of one or more portions of a content is enabled by utilizing segmented hash values. In particular, the content is divided into segments of a particular size (e.g., 10 seconds in time or 1 MB in size) and a hash value is generated for each content segment and stored together with the corresponding watermark extraction record. This way, a content may be authenticated in smaller units according to the granularity of content segments with the calculated hash values).
Regarding claim 14, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, further comprising:
generating a multi-bitrate stream comprising a first bitrate stream and a second bitrate stream, wherein each segment, of the plurality of segments, corresponds to a different group of pictures of the content item on the first bitrate stream, and wherein each segment, of the plurality of segments, corresponds to a different frame of one or more groups of pictures of the content item on the second bitrate stream (Brandenburg: [0149] the manifest file may define (two or more) different sets of segment identifiers, wherein each set is associated with a different representation of a content item or a content collection. For example, a first set of segment identifiers 602 may be associated with first representation of a content item or content collection, e.g. low-bitrate segments forming at least part of a low-quality video title; and, a second set of segment identifiers 604 may be associated with a second representation of a content item or content collection, e.g. high-bitrate segments forming at least part of a high-quality version of the same video title. Such manifest file enables the content processing device to switch between different representations (e.g. a high- and low bitrate, different viewing angles, different advertisements, different audio and/or subtitles) of the same content item or content collection).
Regarding claim 15, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 14, further comprising:
determining transition points between the first bitrate stream and the second bitrate stream based on each segment, of the plurality of segments, on the first bitrate stream and each segment, of the plurality of segments, on the second bitrate stream (Brandenburg: [0149] the manifest file may define (two or more) different sets of segment identifiers, wherein each set is associated with a different representation of a content item or a content collection. For example, a first set of segment identifiers 602 may be associated with first representation of a content item or content collection, e.g. low-bitrate segments forming at least part of a low-quality video title; and, a second set of segment identifiers 604 may be associated with a second representation of a content item or content collection, e.g. high-bitrate segments forming at least part of a high-quality version of the same video title. Such manifest file enables the content processing device to switch between different representations (e.g. a high- and low bitrate, different viewing angles, different advertisements, different audio and/or subtitles) of the same content item or content collection).
Regarding claim 29, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, wherein the one or more policies comprise one or more of: 
a rental period policy corresponding to a time period for a rental of the content item associated with the indicated use of the content item (Bradley: [0050] The systems, methods, apparatus, and software described herein are readily configurable to provide flexible business models for distributing content (e.g., movies, software, and/or the like) for rental, purchase, or the like. In one embodiment, consumers can choose the content they want to rent or purchase. For example, rental content may be less expensive than for-purchase content, but access to the rental content might expire after a fixed period of time).
Regarding claim 30, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, wherein the one or more policies indicates that a recording of the content item is permitted (Brandenburg: [0087] The DRM database may further comprise access rights associated with users of the content delivery system. Rights may provide access to content in order to play-back the content, record the content, store the content, forward or copy the content etc.).
Regarding claim 32, Brandenburg discloses:
A method comprising: 
sending, from a user device and to a computing device, a request indicating a use of a content item ([0032] a client configured for requesting and receiving encrypted segments from the network on the basis of said manifest file; and/or, a secure module, preferably a DRM module, configured for requesting a DRM server a right to access at least part of the encrypted segments); 
receiving, after the sending, the content item and a manifest file for the use of the content item, wherein the manifest file comprises ([0089] When a user of the content processing device activates the client to request (part of) a segmented content item, the client may be provided with a manifest file; [0099] The first and second segmented content item are defined by a first and second manifest file 158 respectively, wherein each manifest file may comprise segment identifiers and segment play-out information; [0102] generating a fourth manifest file 162 comprising the segment identifiers associated with segments selected from the first and second content items; Examiner’s Note: Multiple manifest files are being generated by DRM server based on client request): 
a plurality of digital rights management (DRM) authentication values for a plurality of segments of the content item ([0025] Here the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved; [0112] the key information in the manifest file enables a flexible DRM system for HAS and may comprise (encrypted) content keys for decrypting segments ... Various embodiments of a manifest file comprising key information for enabling decryption of segments referred to in the manifest file), 
a plurality of decryption keys for the plurality of segments of the content item ([0025] Here the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved; [0112] the key information in the manifest file enables a flexible DRM system for HAS and may comprise (encrypted) content keys for decrypting segments ... Various embodiments of a manifest file comprising key information for enabling decryption of segments referred to in the manifest file; [0143] as clearly illustrated in FIG. 5, only a client that has access rights for a given content item or content collection will be provided with a Manifest Decryption Key MDK in order to decrypt the content keys CKs that are included in or associated with the segment identifiers in the manifest file); 
decrypting each segment, of the plurality of segments, using a decryption key for the segment ([0025] Here the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved; [0112] the key information in the manifest file enables a flexible DRM system for HAS and may comprise (encrypted) content keys for decrypting segments ... Various embodiments of a manifest file comprising key information for enabling decryption of segments referred to in the manifest file; [0143] as clearly illustrated in FIG. 5, only a client that has access rights for a given content item or content collection will be provided with a Manifest Decryption Key MDK in order to decrypt the content keys CKs that are included in or associated with the segment identifiers in the manifest file).
Brandenburg fails to disclose:
the manifest file comprising: a plurality of digital rights management (DRM) authentication values for a plurality of segments of the content item; indicated use of the content item; one or more policies for controlling the indicated use of the content item by the user device, and one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item, and after enforcing the one or more policies, authenticate the plurality of segments of the content item.
However, Winograd discloses:
	a plurality of digital rights management (DRM) authentication values ([0082] i.e., segmented hash values for the content) for a plurality of segments of the content item ([0082] Content authentication can be quickly and securely carried out using one-way cryptographic hash function … During the watermark extraction process on a newly imported file, a hash value is calculated and saved together with the extraction results, as depicted in FIG. 2, steps 204 to 210 … If the newly computed values match the stored hash values, the content is deemed to be authentic and, therefore, the associated extraction information can be used to effect any applicable enforcement actions; [0083] In some embodiments, the content authentication information (e.g., a hash value) is produced (e.g. at step 204 in FIG. 2) when the content is in encrypted format. This way, when content authentication is conducted (e.g., at step 212 in FIG. 2), there is no need to decrypt the content before verifying the content's authenticity. Therefore, at the moment of content use, the disclosed embodiments only require the generation of the content authentication information (e.g., a hash value) rather than undertaking a full watermark extraction operation; [0101] authentication of one or more portions of a content is enabled by utilizing segmented hash values. In particular, the content is divided into segments of a particular size (e.g., 10 seconds in time or 1 MB in size) and a hash value is generated for each content segment and stored together with the corresponding watermark extraction record. This way, a content may be authenticated in smaller units according to the granularity of content segments with the calculated hash values);
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Brandenburg reference and enforce content segment authentication at the user content handling device, as disclosed by Winograd.
	The motivation to enforce content segment authentication at the user content handling device is to prevent misuse of copyrighted content such as audio, video, images, and the like.
The combination of Brandenburg and Winograd fails to disclose:
	indicated use of the content item; one or more policies for controlling the indicated use of the content item by the user device, and one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item, and after enforcing the one or more policies, authenticate the plurality of segments of the content item.
However, Bradley discloses:
	indicated use (See [0050] ]; i.e., to rent or purchase (e.g., movies, software, and/or the like)) of the content item ([0050] In one embodiment, consumers can choose the content they want to rent or purchase. For example, rental content may be less expensive than for-purchase content, but access to the rental content might expire after a fixed period of time);
	one or more policies for controlling the indicated use of the content item by the user device ([0051] For example, a video store may package a piece of content with additional material as defined by a policy. For example, commercials can be provided in separate fragments driven by a policy that specifies that purchasers who choose not to pay an additional premium must download the content with the commercials and assemble them within the content. Similarly, a policy for renters might define an expiration date after which the content will not be available without renewal of the rental contract or purchase. To implement such a business model, a policy could be included in the manifest associated with the content that requires the user to obtain a valid DRM license in order to access the content … Such a license could be used by a digital rights management engine (such as that described in the '693 application) running on the downloader's system to enforce [policies] the expiration date, viewing of commercials, and/or other rules associated with access to or other use of the content), and 
one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item ([0055] Upon obtaining the content fragments, the user's DRM engine would control their decryption, e.g., using the decryption key contained in or referenced by the DRM license (9050). The DRM engine would also enforce any other rules or constraints specified in the DRM license, additional non-limiting examples of which can be found in the '693 application. Thus, in this example, the policy specified in the manifest mandates a temporal ordering of the fragments (e.g., first the license fragment is obtained, then any required commercials, then the content), while the DRM engine controls decryption and enforcement of any other requirements specified in the DRM license (e.g., an expiration date after which the content can no longer be viewed)), and 
after enforcing the one or more policies (i.e., Example policy shown under [0031] shows that fragment validation is occurring using hash value after enforcing distribution policy for the content), authenticate the plurality of segments (i.e., fragments of the digital content using hash value) of the content item ([0031] an XML description of policy related to a piece of content as a whole and/or to a specific content fragment might include: a distribution (authentication) policy … an authorization policy in which an attribute of a fragment is required by the policy and must be verified; 
    PNG
    media_image1.png
    391
    459
    media_image1.png
    Greyscale
 
[0033] Referring back to the example policy shown above, the integrity policy indicates that fragments can be received in any order, and that validation is to be performed on a fragment-by-fragment basis; [0034] the policy also specifies an integrity policy that is to be used in validating certain individual fragments. For example, the <IntegrityPolicy/> field associated with the fragment “F1” might indicate that the fragment needs to be validated using a hash, a digital signature, and/or the like).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandenburg and Winograd references and include a system for facilitating the distribution and management of fragmented content through a manifest file which includes enforcement policies for a content at a user device, as disclosed by Bradley.
The motivation to include such as system is to efficiently and effectively enforce restrictions of media content items using digital rights management (DRM) technology.
Regarding claim 33, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 32, wherein the manifest file causes the verifying the one or more policies for controlling the indicated use, the authenticating each segment, of the plurality of segments, and the decrypting each segment, of the plurality of segments, to occur (Brandenburg: [0099] FIG. 1B depicts a process of creating one or more content collections on the basis of segment originating from one or more content items. The process may be executed by the content delivery system as described with reference to FIG. 1A. Segmented content items, e.g. a first and second segmented content item 140,142, may be formed by segmenting a first and second media file (or stream) respectively into a predetermined number of segments 150,152. An encryption module may be used to encrypt the segments on the basis of different encryption keys such that the segments are protected against unauthorized access. The encryption keys (and associated decryption keys) may be generated using a key generation module).
Regarding claim 35, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, wherein the plurality of decryption keys comprises a different decryption key for each segment, of the plurality of segments (Winograd: [0069] FIG. 7 depicts a schematic of a content delivery system comprising a digital rights management system according to another embodiment of the invention; [0099] FIG. 1B depicts a process of creating one or more content collections on the basis of segment originating from one or more content items. The process may be executed by the content delivery system as described with reference to FIG. 1A. Segmented content items, e.g. a first and second segmented content item 140,142, may be formed by segmenting a first and second media file (or stream) respectively into a predetermined number of segments 150,152. An encryption module may be used to encrypt the segments on the basis of different encryption keys such that the segments are protected against unauthorized access. The encryption keys (and associated decryption keys) may be generated using a key generation module).
Regarding claim 37, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, wherein the request indicating the use of the content item comprises one or more of: a request for video on demand access to the content item, a request for a rental of the content item, a request for a purchase of the content item, a request for access to a stream containing the content item, a request to record the content item, a request to access a recording of the content item, or a request to access a preview of the content item (Brandenburg: [0078] When requesting a particular content item, the content provider or the delivery node may provide the client with a manifest file (also known as a Media Presentation Description or MPD for MPEG-DASH or M3U8 playlist for Apple HTTP Live Streaming). Here, the term “manifest file” may generally refer to a special data structure, which may comprise segment identifiers (descriptors) identifying the segments forming a content item, e.g. a video title, and segment play-out information for determining the temporal relation between the segments and/or the temporal relation of data (e.g. video frames) within a segment; [0104] In one embodiment, content collections may define different versions of media file or stream. For example, a content item may relate to a video file or stream on a sports event comprising different sport items).
Regarding claim 40, the combination of Brandenburg, Winograd and Bradley discloses:
The method of claim 9, wherein the request indicating the use comprises a request for a video-on-demand (VOD) rental of the content item, and wherein the manifest file further comprises: an indication that the content item comprises VOD content, a rental time period associated with the request, and an indication of a user account associated with the request (Bradley: [0049-0051] discloses distributing digital content [construed as video on demand content] according to policies [manifest] such as rental or purchase policies where digital content can be rented for fixed period of time and also determines if the user accessing the content is authorized to access the digital content).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al., (US20160198202A1) in view Winograd et al., (US20120072730A1) in view of Bradley., (US20080172718A1) and further in view of Binder et al., (US20160337704A1).
Regarding claim 38, the combination of Brandenburg, Winograd and Bradley fails to disclose:
The method of claim 9, wherein the manifest file indicates: a channel associated with a linear stream of the content item, a broadcast start time of the content item, and a broadcast end time of the content item.
However, Binder discloses:
wherein the manifest file indicates: a channel associated with a linear stream of the content item, a broadcast start time of the content item, and a broadcast end time of the content item ([0024] discloses ‘video core 101’ to provide information about packaged linear 102 [regular linear channel] and non-linear 103 [DVR or VOD content] content in a manifest file; [0045] discloses a content start time and end time presented in the manifest file).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Brandenburg, Winograd and Bradley references and include a content processing system which creates a manifest file comprises broadcasting channel information and content start and end time, as disclosed by Binder.
	The motivation to include Binder’s system is to optimize the manifest file by the system for the user device with information which includes linear and non-linear content. 
Regarding claim 39, the combination of Brandenburg, Winograd and Bradley fails to disclose:
The method of claim 9, wherein the request indicating the use comprises a request to playback a digital video recorder (DVR) recording of the content item, and wherein the manifest file further comprises: an indication that the content item comprises the DVR recording.
However, Binder discloses:
	wherein the request indicating the use comprises a request to playback a digital video recorder (DVR) recording of the content item, and wherein the manifest file further comprises: an indication that the content item comprises the DVR recording ([0027] discloses integrating a network DVR (nDVR) for the recording and/or playback of linear and non-linear content by video control).
	 

Claims 16-19, 26-27, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al., (US20160198202A1) in view Winograd et al., (US20120072730A1) in view of Bradley., (US20080172718A1) and further in view of Levy et al., (US20130205209A1).
Regarding claim 16, Brandenburg discloses:
A method comprising: 
receiving, by a computing device (See FIG. 1A; i.e. DRM Server 130) and from a user device (See FIG. 1A; i.e. a client 102/content processing device 104), a request indicating a use offer a content item (See FIG. 1B; i.e. segments 140/150, 142/152, 146 & 148) ([0124] In response, the client may first check whether the customer is still entitled to access the content item or content collection. To that end, the client may send a message to the DRM module (step 304). The message may include a content identifier (content ID) and DRM identification information (DRM ID), which are forwarded by the DRM module in a content access request message (DRM request) to the DRM server (step 306)); 
determining, a plurality of digital rights management metadata [i.e. the manifest file] and a plurality of decryption keys (See [0025] & [0152-0153] i.e. decryption keys for decryption the segments) that are associated with a plurality of segments of the content item ([0025] Here the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved; [0089] When a user of the content processing device activates the client to request (part of) a segmented content item, the client may be provided with a manifest file; [0099] The first and second segmented content item are defined by a first and second manifest file 158 respectively, wherein each manifest file may comprise segment identifiers and segment play-out information; [0102] generating a fourth manifest file 162 comprising the segment identifiers associated with segments selected from the first and second content items; [0112] the key information in the manifest file enables a flexible DRM system for HAS and may comprise (encrypted) content keys for decrypting segments ... Various embodiments of a manifest file comprising key information for enabling decryption of segments referred to in the manifest file; [0124] On the basis of the content ID, the DRM ID and/or further validation information (e.g. user- or device ID, password, tokens, etc.), the DRM server may check whether the license of the consumer is still valid. If that is the case, the DRM server may send a manifest file back to the DRM module (step 308). Examiner’s Note: Multiple manifest files are being generated by DRM server based on client request), and 
sending, to the user device the plurality of segments of the content item, the plurality of digital rights management metadata, the plurality of decryption keys, and the one or more executable instructions ([0124] On the basis of the content ID, the DRM ID and/or further validation information (e.g. user- or device ID, password, tokens, etc.), the DRM server may check whether the license of the consumer is still valid. If that is the case, the DRM server may send a manifest file back to the DRM module (step 308) [the DRM module is part of the client 102 in a content processing device 104; See FIG. 1A] [0138] In response the delivery node may send a manifest file associated with content item or content collection back to the client (step 506)).
Brandenburg fails to disclose:
	wherein the plurality of digital rights management metadata comprises: a plurality of authentication values for the plurality of segments, one or more policies for controlling the indicated use of the content item by the user device, and one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item, and after enforcing the one or more policies, authenticate the plurality of segments of the content item; and sending protected information in a header of a stream which contains authentication values.
However, Winograd discloses:
	wherein the plurality of digital rights management metadata comprises: a plurality of authentication values ([0082] i.e., segmented hash values for the content) for a plurality of segments ([0082] Content authentication can be quickly and securely carried out using one-way cryptographic hash function … During the watermark extraction process on a newly imported file, a hash value is calculated and saved together with the extraction results, as depicted in FIG. 2, steps 204 to 210 … If the newly computed values match the stored hash values, the content is deemed to be authentic and, therefore, the associated extraction information can be used to effect any applicable enforcement actions; [0083] In some embodiments, the content authentication information (e.g., a hash value) is produced (e.g. at step 204 in FIG. 2) when the content is in encrypted format. This way, when content authentication is conducted (e.g., at step 212 in FIG. 2), there is no need to decrypt the content before verifying the content's authenticity. Therefore, at the moment of content use, the disclosed embodiments only require the generation of the content authentication information (e.g., a hash value) rather than undertaking a full watermark extraction operation; [0101] authentication of one or more portions of a content is enabled by utilizing segmented hash values. In particular, the content is divided into segments of a particular size (e.g., 10 seconds in time or 1 MB in size) and a hash value is generated for each content segment and stored together with the corresponding watermark extraction record. This way, a content may be authenticated in smaller units according to the granularity of content segments with the calculated hash values);
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Brandenburg reference and enforce content segment authentication at the user content handling device, as disclosed by Winograd.
	The motivation to enforce content segment authentication at the user content handling device is to prevent misuse of copyrighted content such as audio, video, images, and the like.
The combination of Brandenburg and Winograd fails to disclose:
	indicated use of the content item; one or more policies for controlling the indicated use of the content item by the user device, and one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item, and after enforcing the one or more policies, authenticate the plurality of segments of the content item.
However, Bradley discloses:
	indicated use (See [0050] ]; i.e., to rent or purchase (e.g., movies, software, and/or the like)) of the content item ([0050] In one embodiment, consumers can choose the content they want to rent or purchase. For example, rental content may be less expensive than for-purchase content, but access to the rental content might expire after a fixed period of time);
	one or more policies for controlling the indicated use of the content item by the user device ([0051] For example, a video store may package a piece of content with additional material as defined by a policy. For example, commercials can be provided in separate fragments driven by a policy that specifies that purchasers who choose not to pay an additional premium must download the content with the commercials and assemble them within the content. Similarly, a policy for renters might define an expiration date after which the content will not be available without renewal of the rental contract or purchase. To implement such a business model, a policy could be included in the manifest associated with the content that requires the user to obtain a valid DRM license in order to access the content … Such a license could be used by a digital rights management engine (such as that described in the '693 application) running on the downloader's system to enforce [policies] the expiration date, viewing of commercials, and/or other rules associated with access to or other use of the content), and 
one or more executable instructions that, when executed by the user device, cause the user device to: enforce the one or more policies for the indicated use of the content item ([0055] Upon obtaining the content fragments, the user's DRM engine would control their decryption, e.g., using the decryption key contained in or referenced by the DRM license (9050). The DRM engine would also enforce any other rules or constraints specified in the DRM license, additional non-limiting examples of which can be found in the '693 application. Thus, in this example, the policy specified in the manifest mandates a temporal ordering of the fragments (e.g., first the license fragment is obtained, then any required commercials, then the content), while the DRM engine controls decryption and enforcement of any other requirements specified in the DRM license (e.g., an expiration date after which the content can no longer be viewed)), and 
after enforcing the one or more policies (i.e., Example policy shown under [0031] shows that fragment validation is occurring using hash value after enforcing distribution policy for the content), authenticate the plurality of segments (i.e., fragments of the digital content using hash value) of the content item ([0031] an XML description of policy related to a piece of content as a whole and/or to a specific content fragment might include: a distribution (authentication) policy … an authorization policy in which an attribute of a fragment is required by the policy and must be verified; 
    PNG
    media_image1.png
    391
    459
    media_image1.png
    Greyscale
 
[0033] Referring back to the example policy shown above, the integrity policy indicates that fragments can be received in any order, and that validation is to be performed on a fragment-by-fragment basis; [0034] the policy also specifies an integrity policy that is to be used in validating certain individual fragments. For example, the <IntegrityPolicy/> field associated with the fragment “F1” might indicate that the fragment needs to be validated using a hash, a digital signature, and/or the like).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandenburg and Winograd references and include a system for facilitating the distribution and management of fragmented content through a manifest file which includes enforcement policies for a content at a user device, as disclosed by Bradley.
The motivation to include such as system is to efficiently and effectively enforce restrictions of media content items using digital rights management (DRM) technology.
The combination of Brandenburg, Winograd and Bradley fails to disclose:
	sending protected information in a header of a stream which contains authentication values.
However, Levy discloses:
	sending protected information in a header of a stream which contains authentication values (Levy: [0014] Header data can also identify content, and carry other auxiliary data, such as copy control information, etc. It is easy to associate with a content item, easy to read, and easy to remove, by accident or maliciously. Header data can be authenticated and locked to the content using digital signatures of all or part of the header data and/or all or part of the content as part of header data packet; [0054] In the case where a header is used, the header data is preferably authenticated. Encryption methods, including digital signature techniques, can be used to keep the header information secure and authenticate it. This authentication can include verifying that the header is from a valid source as well as verifying that the header has not been modified; [0056] FIG. 3 shows an enhanced embodiment, where the system identifies the content and PD, and determines whether or not the device has the right to render the content; [0067] 6. If the user does not have rights to the content and the content is copyrighted (as determined from the content ID and copyright database or inherently from a
copyright watermark or header data), the system provides a copyright notification window which states that content is protected and user does not have rights to play.
Examiner interprets that all this copyright information is being delivered to the client device in a header of the data packet).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Brandenburg, Winograd and Bradley to check header content for content metadata, as disclosed by Levy.
The motivation is to be able to identify multimedia content in a digital rights management system based on metadata encoded in data packet header.
Regarding claim 17, the combination of Brandenburg, Winograd, Bradley & Levy discloses:
The method of claim 16, wherein each segment, of the plurality of segments, corresponds to a different frame of the content item, the method further comprising:
instructing the user device to authenticate the video asset content item on a frame-by-frame basis (Brandenburg: [0183] The present invention may also be applied to segments that relate to spatial content in a video. In spatially segmented video content, video frames in an (original) video file are spatially subdivided into video tiles. The temporal sequence of a tile of a certain spatial position may be stored as a segment. A tiled or spatially segmented video is schematically depicted in FIG. 10. Frames of a video 1002 may for example be subdivided into 4×4 tiles 1004, wherein each tile is related to a certain spatial position in the frame of the original video. Different users may have different rights for accessing the tiles. For example one user may only have the rights to access the four centre tiles 1006 while another user may have the rights to all 16 tiles).
Regarding claim 18, the combination of Brandenburg, Winograd, Bradley & Levy discloses:
The method of claim 16, wherein each segment, of the plurality of segments, corresponds to a different group of pictures (GOP) of the content item, the method further comprising:
instructing the user device to authenticate the content item on a GOP-by-GOP basis (Brandenburg: [0183] The present invention may also be applied to segments that relate to spatial content in a video. In spatially segmented video content, video frames in an (original) video file are spatially subdivided into video tiles. The temporal sequence of a tile of a certain spatial position may be stored as a segment. A tiled or spatially segmented video is schematically depicted in FIG. 10. Frames of a video 1002 may for example be subdivided into 4×4 tiles 1004, wherein each tile is related to a certain spatial position in the frame of the original video. Different users may have different rights for accessing the tiles. For example one user may only have the rights to access the four centre tiles 1006 while another user may have the rights to all 16 tiles).
Regarding claim 19, the combination of Brandenburg, Winograd, Bradley & Levy discloses:
The method of claim 16, further comprising:
generating, based on the request, a content identity for packaging the video asset content item as a recording with the different digital rights management metadata (Brandenburg: [0087] The DRM database may further comprise access rights associated with users of the content delivery system. Rights may provide access to content in order to play-back the content, record the content, store the content, forward or copy the content etc. In this application, the generic term “access” to content is used to describe the various rights that are possible. When a user has access rights to a predetermined set of segments, the DRM server will grant access to the encrypted segments).
Regarding claim 26, the combination of Brandenburg, Winograd, Bradley & Levy discloses:
The method of claim 16, wherein the determining the plurality of digital rights management metadata comprises:
associating a first key-based checksum value with a first segment of the plurality of segments; and associating a second key-based checksum value with a second segment of the plurality of segments (Winograd: [0101] In some embodiments, authentication of one or more portions of a content is enabled by utilizing segmented hash values. In particular, the content is divided into segments of a particular size (e.g., 10 seconds in time or 1 MB in size) and a hash value is generated for each content segment and stored together with the corresponding watermark extraction record. This way, a content may be authenticated in smaller units according to the granularity of content segments with the calculated hash values. During the streaming operation, a received content segment (e.g., that resides in a buffer) can be authenticated by calculating its corresponding hash value and comparing it to the hash value stored in the extraction record. The segments can be selected sequentially and contiguously for authentication as they become available during the streaming operation).
Regarding claim 27, the combination of Brandenburg, Winograd, Bradley & Levy discloses:
The method of claim 16, wherein the determining the plurality of digital rights management metadata comprises:
associating a first digital signature with a first segment of the plurality of segments; and associating a second digital signature with a second segment of the plurality of segments (Brandenburg: [0022] In an embodiment said method may comprise: said secure module receiving said key information comprising at least one of a first and second decryption key for decrypting said first or said second segment respectively; or, said key information comprising a reference, preferably an resource locator or a network address, to a network entity comprising at least one of a first and second key decryption key, if said content access request is granted by said DRM server. Hence, the invention provides a digital rights management scheme (DRM) for segmented content items and delivery of segmented content protected by such DRM scheme wherein different segments in a segmented content item are encrypted using different encryption keys).
Regarding claim 34, the combination of Brandenburg, Winograd and Levy discloses:
The method of claim 32, wherein the receiving further comprises: 
receiving a multi-bitrate stream comprising a first bitrate stream and a second bitrate stream, wherein each segment of the content item corresponds to a different group of pictures of the content item on the first bitrate stream, and wherein each segment of the content item corresponds to a different frame of one or more groups of pictures of the content item on the second bitrate stream (Brandenburg: [0149] In this particular embodiment, the manifest file may define (two or more) different sets of segment identifiers, wherein each set is associated with a different representation of a content item or a content collection. For example, a first set of segment identifiers 602 may be associated with first representation of a content item or content collection, e.g. low-bitrate segments forming at least part of a low-quality video title; and, a second set of segment identifiers 604 may be associated with a second representation of a content item or content collection, e.g. high-bitrate segments forming at least part of a high-quality version of the same video title. Such manifest file enables the content processing device to switch between different representations (e.g. a high- and low bitrate, different viewing angles, different advertisements, different audio and/or subtitles)).
The combination of Brandenburg and Winograd does not disclose:
wherein the manifest file is received in a header of the first bitrate stream and a header of the second bitrate stream.
However, Levy discloses:
	wherein the manifest file is received in a header of the first bitrate stream and a header of the second bitrate stream ([0054] In the case where a header is used, the header data is preferably authenticated. Encryption methods, including digital signature techniques, can be used to keep the header information secure and authenticate it. This authentication can include verifying that the header is from a valid source as well as verifying that the header has not been modified).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Brandenburg and Winograd to check header content for content metadata, as disclosed by Levy.
The motivation is to be able to identify multimedia content in a digital rights management system based on metadata encoded in data packet header.
Regarding claim 36, the combination of Brandenburg and Winograd discloses:
The method of claim 16, wherein the plurality of decryption keys comprises a different decryption key for each segment of the plurality of segments (Brandenburg: [0086-0087]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/S.M.A./Patent Examiner, Art Unit 2432